Title: “Americanus”: On Obstructions in the Thames, 22 August 1766
From: 
To: 


In accepting Verner Crane’s tentative attribution of “this pleasing little piece” the present editors cannot do better than to endorse his explanation, wherein he gives more weight “to the signature, and to general impressions of style, than would be justifiable if the stakes were higher. The features which ‘Americanus’ exhibits are recognizably Franklin’s: his fondness for the water, his ironic tone toward lawyers, his improving spirit, his American measure for English natural objects.” 
 
Sir,
Aug. 22, 1766
I Am an American Gentleman, and as yet not entirely acquainted with the Customs of my dear Mother Country, and therefore apply to the Public for Information what to do as a Redress of a Grievance I lately met with.
Being fond of the Water, I took a Pair of Oars at Westminster Bridge to go to the Temple, thinking to save Ground, but to my great Surprise the Waterman landed me two thirds across the River at the End of what he called a Causeway, and called that landing me at the Temple, taking Sixpence for his Fare. Now, Sir, what vexed me was, that I had near as far to walk to get to the natural Shore as if I had walked all the Way. At first I thought of applying to the Benchers of the Temple; but I remember an old Friend of mine, Mr. Gulliver, a great Traveller, told me that the Lawyers of this Country understood nothing else but Law; in other Respects they were of no real Use to Mankind. I then thought it my Duty to wait upon the Trinity House, or the City Conservators, to know why I was not properly landed according to Agreement, but was advised to apply to the Public.
We Americans have the same Contempt for the Thames as the Inhabitants of Gravesend have for Fleet Ditch, and much wonder that as the Thames is so mean a River, any Causeways, Shoals, or accumulated Points should be suffered, as the Preservation of the City entirely depends upon it’s Navigation. I am, Sir, Your humble Servant,
Americanus.
